DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed on 05/24/2021 have been fully considered but they are not persuasive.
Regarding claim 20, the applicant has amended claim to recite “determining, through an application layer or Non-Access Stratum (NAS) of the terminal, that the terminal is required to be switched from an inactive state to an idle state.”  The applicant argues that an RRC (Radio Resource Control) layer is related to radio signaling, an NAS does not involve radio signaling, and an application layer is an upper layer over the RRC layer and the NAS.
In response to applicant’s argument, the examiner respectfully disagrees.
of the terminal, that the terminal is required to be switched from an inactive state to an idle state.”
How is it possible that the context release device performs an operation of determining through an application layer or a Non-Access Stratum (NAS) of the terminal when the context release device is the terminal (see page 31, line 13)
A review of the specification also disclose that the context release device 10 may be a first base station 110, a network-side device 120, a core management device 130 or a terminal (see page 30, lines 25-27).  
However, Ke discloses “determining through an application layer, that the terminal is required to be switched from an inactive state to an idle state.”  For example, Ke discloses that when a RRC connected UE is in an active state and has no data exchange with the network within a long time, the network may decide to initiate an RRC release process and delete information related to the UE, e.g., context of the UE in paragraph [4].  Further, Ke discloses after a time period during which the UE has no data change with the network, the network may initiate the process of releasing the RRC connection between the UE and the network, the UE returns to an idle state in paragraph [4].  
Regarding claims 25 and 33 recite similar features of claim 20 are also rejected for the same reason set forth in claim 20.

Claim Objections
Claim 20, 25, 33 and 39 are objected to under 37 CFR 1.75(c) because of the following 
In order to demarcate/differentiate between the preamble and the body of the claim, it is suggested to insert the colon symbol “:” after “comprising” in claims 20, 25, 33 and 39 respectively. 
Claim 25 is directed towards “a context release device” (see preamble).  The body of the claim should further limit the structure of the corresponding device “a context release device”.  Therefore any other structure/functionality pertaining to another device will have no patentable weight (i.e., the terminal determines that the terminal is required to be switched from an inactive state to an idle state).
Claim 33 recites similar features of claim 25 is also rejected for the same reason set forth in claim 25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 21, 23-30 and 32 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “the context release device further comprising: a processor; and a memory configured to store programs executable by the processor to implement an operation of: of the terminal, that the terminal is required to be switched from an inactive state to an idle state.”
A review of the specification disclose:
The context release device 10 may be a first base station 110, a network-side device 120, a core management device 130 or a terminal (see page 30, lines 25-27).  
In view of above, the written disclosure fails to disclose “determining, through an application layer or a Non-Access Stratum (NAS) of the terminal, that the terminal is required to be switched from an inactive state to an idle state. Therefore, the limitation is not supported by the specification.  For the purpose of examination, Examiner will interpret as best understood.
Regarding claims 21, 23-30 and 32 depend upon claim 20 are also rejected for the same reason set forth in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 21, 23, 25-29, 32-36, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al. (WO 2015115843 A1) hereinafter “Ke”
(Ke, [10], S1 interface); wherein the network interface is configured to send a context release request to a first base station (Ke, [74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node), wherein the context release request is used for indicating a network side to release a related context of a terminal (Ke, [15], the radio resources release request or a ProSe termination request sent by the first UE, instructs the first radio network node via a core network node to release the radio resources)
the context release device further comprising:
a processor (Ke, Fig. 3, a UE comprises at least a processor); and 
a memory (Ke, Fig. 3, a UE comprises a memory) configured to store programs executable by the processor to implement an operation of: 
determining, through an application layer or a Non-Access Stratum (NAS) of the terminal, that the terminal is required to be switched from an inactive state to an idle state 
(Ke, [4], when a RRC connected UE is in an active state and has no data exchange with the network within a long time, the network may decide to initiate an RRC release process and delete information related to the UE, e.g., context of the UE.  After a time period during which the UE has no data change with the network, the network may initiate the process of releasing the RRC connection between the UE and the network, the UE returns to an idle state.  Note that, an RRC connection is established between an RRC layer of the UE and an RRC layer the network.  Hence, an RRC layer is an application layer)

([76], the eNB may send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

As per claim 23, Ke discloses the device of claim 20, wherein the network interface is configured to: send the context release request to the first base station through an Access Stratum (AS) ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node)

As per claim 25, Ke discloses a context release device, comprising a network interface ([10], S1 interface) configured to: 
receive a context release request from a terminal ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node) after an application layer or Non-Access Stratum (NAS) of the terminal determines that the terminal is required to be switched from an inactive state to an idle state ([4], when a RRC connected UE is in an active state and has no data exchange with the network within a long time, the network may decide to initiate an RRC release process and delete information related to the UE, e.g., context of the UE.  After a time period during which the UE has no data change with the network, the network may initiate the process of releasing the RRC connection between the UE and the network, the UE returns to an idle state.  Note that, an RRC connection is established between an RRC layer of the UE and an RRC layer the network.  Hence, an RRC layer is an application layer)
wherein the context release request is used for indicating a network side to release a related context of the terminal ([15], the radio resources release request or a ProSe termination request sent by the first UE, instructs the first radio network node via a core network node to release the radio resources)
As per claim 26, Ke discloses the device of claim 25, further comprising: 
a processor (Fig. 3, a UE comprises at least a processor); and a memory (Fig. 3, a UE comprises a memory) configured to store programs executable by the processor to implement an operation of: 
triggering a network-side device storing the related context to release the related context according to the context release request ([109], release the radio resources configured for the ProSe of the UE according to the request of the first UE)
the network interface is configured to send a context release response to the terminal, wherein the context release response is used for triggering the terminal to release the related context ([112], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

As per claim 27, Ke discloses the device of claim 26, wherein the processor is specifically configured to: 
control the network interface to send context release indication information to the network-side device according to the context release request ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node), wherein the context release indication information is used for indicating the network-side device to release the related context ([15], the radio resources release request or a ProSe termination request sent by the first UE, instructs the first radio network node via a core network node to release the radio resources)
and the network interface is specifically configured to: receive context release completion information from the network-side device, wherein the context release completion information is used for indicating that the network-side device has completed releasing the related context, and send the context release response to the terminal according to the context release completion information ([76], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)
As per claim 28, Ke disclsoes the device of claim 26, wherein the processor is specifically configured to: control the network interface to send a context release authorization request to a core management device according to the context release request, wherein the context release authorization request is used for requesting for authorizing the network-side device to release the related context ([100], the network configures radio resources required for ProSe service by authorized first UE that transmits signals)
and the network interface is specifically configured to: receive context release completion information from the core management device, wherein the context release completion information is sent by the core management device after the core management device triggers the network-side device to release the related context and is used for indicating that the network-side ([76], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

As per claim 29, Ke discloses the device of claim 26, wherein the processor is specifically configured to: control the network interface to send a context release authorization request to a core management device according to the context release request, wherein the context release authorization request is used for requesting for authorizing the network-side device to release the related context, control the network interface to receive a context release authorization response sent by the core management device, wherein the context release authorization response is used for indicating that the network-side device is allowed to release the related context ([100], the network configures radio resources required for ProSe service by authorized first UE that transmits signals), and control the network interface to send context release indication information to the network-side device according to the context release authorization response, wherein the context release indication information is used for indicating the network-side device to release the related context; and the network interface is specifically configured to: receive context release completion information sent by the network-side device, wherein the context release completion information is used for indicating that the network-side device has completed releasing the related context, and send the context release response to the terminal according to the context release completion information ([76], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

([66], a base station (eNodeB)), a management device of a Core Network, or a network-side central control node; and the initial base station is a base station to which a cell where the terminal having not yet been switched to an inactive state is located belongs ([44], inform the release request sending module when a ProSe is terminated or radio resources for the ProSe is inactivated)

As per claim 33, Ke discloses a context release device, comprising a network interface ([10], S1 interface) configured to: receive a context release authorization request sent by a first base station ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node), wherein the context release authorization request is sent by the first base station after the first base station receives a context release request from a terminal ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node)
wherein the context release request is sent by the terminal in a cell managed by the first base station after an application layer or Non-Access Stratum (NAS) of the terminal determines that the terminal is required to be switched from an inactive state to an idle state ([4], the network may decide to initiate an RRC release process and delete information related to the UE, e.g., context of the UE.  After a time period during which the UE has no data change with the network, the network may initiate the process of releasing the RRC connection between the UE and the network, the UE returns to an idle state.  Note that, an RRC connection is established between an RRC layer of the UE and an RRC layer the network.  Hence, an RRC layer is an application layer)
and the context release request is used for indicating a network side to release a related context of the terminal ([15], the radio resources release request or a ProSe termination request sent by the first UE, instructs the first radio network node via a core network node to release the radio resources)

As per claim 34, Ke discloses the device of claim 33, further comprising: a processor (Fig. 3, a UE comprises at least a processor); and a memory (Fig. 3, a UE comprises a memory) configured to store programs executable by the processor to implement an operation of: triggering a network-side device storing the related context to release the related context according to the context release authorization request ([104], release the radio resources configured for the ProSe of the UE according to the request of the first UE); and the network interface is configured to send context release completion information to the first base station after the network-side device releases the related context, wherein the context release completion information is used for indicating that the network-side device has completed releasing the related context ([74], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

As per claim 35, Ke discloses the device of claim 34, wherein the processor is configured to: control the network interface to send context release indication information to the network-side device according to the context release authorization request ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node), wherein the context release indication information is used for indicating the network-side device to release the related context ([15], the radio resources release request or a ProSe termination request sent by the first UE, instructs the first radio network node via a core network node to release the radio resources) and the network interface is configured to: receive the context release completion information from the network-side device, wherein the context release completion information is used for indicating that the network-side device has completed releasing the related context, and send the context release completion information to the first base station according to the context release completion information ([76], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

As per claim 36, Ke discloses the device of claim 33, wherein the processor is further configured to generate a context release authorization response according to the context release authorization request, wherein the context release authorization response is used for indicating that the network-side device storing the related context is allowed to release the related context ([100], the network configures radio resources required for ProSe service by authorized first UE that transmits signals); and the network interface is configured to send the context release authorization response to the first base station ([76], send a response to confirm the first UE to releases the radio resources configured for the ProSe service)

As per claim 38, Ke discloses the device of claim 34, wherein the network-side device comprises at least one of: an initial base station ([66], a base station (eNodeB)), a management device of a Core Network, or a network-side central control node; and the initial base station is a ([44], inform the release request sending module when a ProSe is terminated or radio resources for the ProSe is inactivated)

As per claim 39, Ke discloses a context release system, comprising a terminal ([66], a terminal device), and a first base station ([66], a base station (eNodeB)), wherein the terminal comprises a context release device of comprising a network interface ([10], S1 interface) configured to send a context release request to a first base station ([74], The UE may request the radio network node to release the radio resources by sending a radio resources release request directly or via an MME to the radio network node), the context release request being used for indicating a network side to release a related context of a terminal ([15], the radio resources release request or a ProSe termination request sent by the first UE, instructs the first radio network node via a core network node to release the radio resources); and the first base station comprises the context release device of claim 25 ([66], a base station (eNodeB))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Ke in view of Toyoda et al. (US 20140335864 A1) hereinafter “Toyoda”
As per claim 24, Ke discloses the device of claim 20, Ke does not explicitly disclose wherein the context release request is a Radio Resource Control (RRC) Connection Resume Request containing a release indication; or, the context release request is an RRC connection recovery request containing a release indication; or, the context release request is an RRC Connection Resume Complete message containing a release indication; or, the context release request is an RRC connection recovery completion request containing a release indication, wherein the release indication is used for indicating the network side to release the related context of the terminal.
([0046], the UE Context Release Request, in accordance with the received RRC Signaling Connection Release Indication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Toyoda related to wherein the context release request is a Radio Resource Control (RRC) Connection Resume Request containing a release indication and have modified the teaching of Ke in order to achieve a high performance ([0004])

As per claim 30, Ke discloses the device of claim 25, Ke does not explicitly disclose wherein the context release request is a Radio Resource Control (RRC) Connection Resume Request containing a release indication; or, the context release request is an RRC connection recovery request containing a release indication; or, the context release request is an RRC Connection Resume Complete message containing a release indication; or, the context release request is an RRC connection recovery completion request containing a release indication, wherein the release indication is used for indicating the network side to release the related context of the terminal.
Toyoda discloses wherein the context release request is a Radio Resource Control (RRC) Connection Resume Request containing a release indication ([0046], the UE Context Release Request, in accordance with the received RRC Signaling Connection Release Indication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Toyoda related to wherein the context release request is a Radio Resource Control (RRC) Connection Resume Request containing a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462